Title: From James Madison to Albert Gallatin, 8 August 1812
From: Madison, James
To: Gallatin, Albert


Dear Sir
Washington Aug. 8. 1812
The communications from the B. Govt. lately recd. thro’ Baker are of a curious character. They promise that the O. in C. would cease on the 1st. Aug: with a right reserved to renew them in May next, in case the conduct of France and of the U. S. should require it; and particularly in case the Non-Imp: Act should not be repealed within 14 days after a notification of the actual repeal should be made to this Govt: The communication was so informal, that it was not only not in writing, but not permitted by Baker to be taken down in his presence by Mr. Graham. It is not improbable that the vessel was despatched, in consequence of the notice, from Foster by the May Packet (referred to in his despaches lately found on board the Tulip) that war would be declared, and in the hope that the expectation of a repeal of the orders thus authorized, would arrest the declaration. In the mean time they would have an oppy. of learning the issue in Congs. and might govern themselves by it. Baker professes however to expect another arrival immediately making a further & more particular communication on the subject, and that it will contain the act of repeal. He states also that the B. Authorities at Halifax with the sanction of Foster, are willing to fix a day in concert with this Govt. after which all captures at sea, are to be hung up in the Courts for the final decision of the two Govts: this arrangement to be accompanied by a suspension of military operations in Canada, which Foster has advised the Govr. there to propose to the adverse Commander. It may be inferred from the whole, that the British Cabinet is in some agitation, and that it is believed at Halifax that the road to peace cannot be made too short; whilst they are careful, to effect it by a bargain as safe & advantageous as possible. Perhaps it may be a ruse only to exhibit that side as anxious to stop hostilities, and throw on ours the foreseen rejection of the proposal.
The latest information from Hull is in the last Nat: Intellgr. He finds it necessary to prepare heavy cannon (24s.) and mortars in order to take Malden without a bloody storm. He allowed himself two weeks to make the preparation. A re-inforcement is ordered to him from the Ohio. He seems to have severed the Indians from their Allies, for the present. But without a conspicuous success in his Military progress, there is reason to apprehend an extensive combination agst the Frontiers of Ohio and all the neighboring Territories. Should he be able to descend upon Niagara, and an adequate co-operation be there afforded, our prospect as to upper Canada may be good eno’. But what is to be done with respect to the expedition agst. Montreal? The enlistments for the regular army fall short of the most moderate calculation. The volunteer act is extremely unproductive. And even the Militia detachments are either obstructed by the disaffected Governors, or chilled by the federal spirit diffused throughout the region most convenient to the Theatre. I see nothing better however than to draw on this resource as far as the detachments consist of volunteers who it may be presumed will cross the line without raising constitutional or legal questions. An experiment must if possible, be made for cutting off all British communications with the Indians. If this cannot be done by occupying Montreal, is it impossible to do it, by some other operation that will put the communication thro’ the Utiwas under our controul? The Secy. of State is on a visit to his Farm. He will be back in the course of this week; when, ⟨I find?⟩, I must follow his example. I am much worne down, and feel the approach of my bilious visitor on tide water. I have also some very pressing calls for my presence on my farm. Accept my affece. respects
James Madison

It is the wish of Baker that his communications may be regarded as confidential, till more definite and formal ones shall arrive.
If you have an oppy. obtain from J. Lewis information leading to a use of the ports of Hayiti for our cruisers. Perhaps he wd. be a good missionary for that purpose.
